Citation Nr: 0500400	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  00-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  By a decision rendered 
in September 2002, the Board found that new and material 
evidence had been submitted to reopen the instant claim, but 
determined that additional development was necessary prior to 
consideration of the claim on the merits.  This matter was 
remanded to the Appeals Management Center in Washington, D.C. 
in August 2003 for additional development.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.

A hearing was held at the RO before a hearing officer in 
September 2000.  A transcript is of record.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been developed and obtained and all due 
process concerns have been addressed.

2.  Competent medical evidence shows treatment for 
hypertension two decades after the veteran's discharge from 
active duty and does not indicate that the disability is 
related to any incident therein.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  Certain disease, including hypertension, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

The veteran's March 1946 report of physical examination is of 
record.  This is the only available service medical record.  
It does not contain a diagnosis of hypertension, although it 
reflects a blood pressure reading of 150/90.

The first evidence of record that shows treatment for 
hypertension is private medical evidence dated in 1966 that 
shows elevated blood pressure readings of 190/100 and 180/90.  
The records also indicate the veteran was prescribed 
medication for hypertension (diutensin).  Private medical 
evidence dated prior to 1966 fails to show elevated high 
blood pressure readings.  The medical evidence, dated in 
1957, 1958, and 1961, also does not reflect that the veteran 
was diagnosed with hypertension.

The veteran asserts that he is entitled to service connection 
in this matter, indicating that he has hypertension as a 
result of his period of active duty.  However, the resolution 
of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, require professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge).  As such, the veteran's assertion that he has 
hypertension that began in service is not competent medical 
evidence of the onset of the disability.

Moreover, a layperson's account of what a doctor purportedly 
said is too attenuated and inherently unreliable to 
constitute "medical" evidence.  See Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  As such, the veteran's statements 
and hearing testimony that he was diagnosed with hypertension 
while in service and treated for the disability in the 1950s 
does not constitute medical evidence as to the onset of the 
veteran's hypertension.

Likewise, the evidence of record does not indicate that the 
fellow serviceman who submitted a statement on the veteran's 
behalf has the requisite education to render his opinion 
competent in this matter.  The fellow serviceman's May 1999 
letter, written more than half a century after the fact, 
indicates that the veteran had failed a physical examination 
due to complications with blood pressure and was therefore 
not sent to the European theater.  Since this person does not 
have medical expertise, his statement is not competent 
evidence that the veteran had blood pressure complications 
while in service or that the veteran had hypertension in 
service.

The weight of the credible evidence does not demonstrate that 
the veteran was diagnosed with hypertension while on active 
duty or that his current diagnosis of hypertension is 
etiologically related to an injury or disease while on active 
duty.  Likewise, as the evidence of record does not contain 
evidence of treatment for hypertension until two decades 
after the veteran's discharge from active duty, the veteran's 
hypertension cannot be presumed to have been incurred in 
service.  Accordingly, service connection is not warranted 
for hypertension.  

As a final matter, the Board must address the notice and duty 
to assist requirements of VA.  Because the duty to assist 
notice for the veteran's service connection claim was not 
provided to the veteran prior to adjudication of his claim, 
the timing of the notice does not comply with the express 
requirements of the law.  See 38 U.S.C.A. § 5103(a) (West 
2002).  As the VCAA was not enacted until November 9, 2000, 
notice prior to the adjudication was not possible.  
Nevertheless, VA subsequently did provide the veteran content 
complying notice and appropriate process.  

The veteran was notified by letter in December 2003 of VA's 
duty to assist with his claim and of the evidence necessary 
to establish service connection.  He was requested to submit 
information needed to request for reconstructed medical data.  
The letter also informed him that VA would make reasonable 
efforts to obtain evidence relevant to his claim, to include 
such things as medical records, employment records or records 
from government agencies, but notified him that it was his 
responsibility to provide VA with enough information about 
the evidence so that a request could be made.  He was 
reminded that while VA would help him obtain evidence, 
ultimate responsibility for providing the information and 
evidence to support his claim remained with him.  He was 
specifically asked to submit the evidence requested, and it 
may be concluded the veteran was advised to submit any 
pertinent evidence in his possession for his service 
connection claim.  Under these circumstances, any error in 
the timing of the notice the veteran received did not 
prejudice him.  



VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  See 38 C.F.R. § 3.159(c)(4) (2003); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  The veteran's 
examination conducted in conjunction with his separation from 
service is of record.  The National Personnel Records Center 
has indicated that no additional medical records are 
available and are presumed destroyed.  Previous efforts to 
reconstruct medical data failed and the veteran did not 
submit the requested information so that a current attempt 
could be made.  When service medial records are missing, the 
Board has a heightened obligation to provide an explanation 
of reasons or bases for its findings and has a heightened 
duty to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the 
lapse of decades between the veteran's treatment for 
hypertension and his discharge from active duty, combined 
with intervening medical evidence not reflective of the 
claimed disability, is highly persuasive in the instant case.  
Accordingly, a VA examination has not been ordered in the 
instant case.  See also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

Reasonable efforts to obtain private medical evidence 
identified by the veteran was completed.  Evidence from two 
private medical providers has been associated with his claims 
folder.  The veteran was informed via the March 2004 
supplemental statement of the case that efforts on his behalf 
to obtain evidence from two additional private medical 
providers were unsuccessful.  See 38 C.F.R. § 3.159(e) 
(2004).  He has not identified other evidence not of record 
or authorized VA to obtain additional evidence on his behalf.  
Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).





ORDER

Service connection for hypertension is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


